IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44345

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 651
                                               )
       Plaintiff-Respondent,                   )   Filed: November 21, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
SAMARI PRENTICE WINN,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with forty years
       determinate, for two counts of aiding and abetting first degree murder and
       concurrent fifteen-year determinate sentence for one count of aiding and abetting
       attempted first degree murder, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenevieve C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Samari Prentice Winn was found guilty of two counts of aiding and abetting first degree
murder, Idaho Code §§ 18-4001, 18-4002, 18-4003(c), and one count of aiding and abetting
attempted first degree murder, I.C. §§ 18-4001, 18-4002, 18-4003(a), 18-204, 18-306. The
district court imposed concurrent unified sentences of life, with forty years determinate, for
aiding and abetting first degree murder and a concurrent fifteen-year determinate sentence for




                                               1
aiding and abetting attempted first degree murder. Winn appeals, contending that his sentences
are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Winn’s judgment of conviction and sentences are affirmed.




                                                   2